department of the treasury internal_revenue_service washington d c october number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for assistant chief_counsel field service division procedural branch cc dom fs proc from subject claim_for_refund of tax paid_by credit this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b representative year year year year year year year year year year date c date d date e date f date g date h date i date j date k issues date tax_court decision entered for year and year date deficiencies and restricted interest assessed for year and year date on which overpayments for year through year were allowed date on which additional interest was assessed for year and year date on which year through year taxes were abated date per a b on which overpayments from year through year were credited the actual date may be earlier approximate date on which informal claim_for_refund of overpayment was first filed for year and year date on which restricted interest was abated year and year whether the portion of a tax overpayment that has been credited against the outstanding assessed liability for another tax_year may be refunded to or credited to another liability of a taxpayer if the taxpayer failed to file a timely claim_for_refund of the assessed liability against which the initial overpayment was credited if the refund_or_credit of the taxpayers’ overpayments is not barred by the statute_of_limitations may such overpayments be credited against the agreed upon tax_deficiency in the tax_court case and if so what language should be used in the stipulation and decision documents to reflect such credit to the docketed tax_year conclusions because the initial overpayment was properly credited to the outstanding assessed liability of the taxpayer for another tax_year it cannot be refunded or credited based upon a claim that the assessed liability against which it was credited was incorrect unless the taxpayer files a timely claim_for_refund for the tax_year to which the credit was made since a refund_or_credit of the petitioners’ overpayments for year and year are barred by the statute_of_limitations the second issue is moot as to overpayments in those years computation of the tax_liability for year should take into account the portion of the year and year overpayments that were credited as advance_payments to year after the tax_court petition was filed facts the taxpayers a b are the petitioners in a currently pending united_states tax_court case involving year through year a b and the internal_revenue_service service have agreed that petitioners are liable for a deficiency in tax for each of the tax years at issue a b have requested that purported overpayments from year through year be applied to the deficiencies determined for year in the tax_court case previously a b were petitioners in a tax_court case covering year and year deficiencies for year and year were determined in a stipulated decision document dated date c the deficiencies were assessed on date d together with deficiency_interest an additional deficiency_interest assessment was made on date f in connection with the same transaction involved in the tax_court case a b filed a claim_for_refund for taxes paid for year through year at or about the time the year and year assessments were being made the service notified a b that it was endeavoring to have any refunds for year through year generated as soon as possible and that it was putting a collection freeze on the underpaid accounts for year and year so that the overpayments from the later years could be credited against the year and year deficiencies by letters dated date e the service told a b that their overpayment claims for year through year were being allowed the letters each stated that we will adjust your account for the amount of the refund to be issued provided you owe no other taxes your refund check will include any interest due you as provided by law the overpaid taxes for year through year were abated on date g during the week of date h the service credited the overpayments from year through year against the outstanding tax_liabilities including interest that had been assessed for year and year the remaining overpayment from year and all of the overpayment from year was applied pursuant to a request from a b as an advance_payment against the tax for year for which a b had filed the petition in the current tax_court case the representatives for a b in the current and earlier tax_court proceedings aver that the service never notified a b of the interest computations for year and year or the application of the overpayments from year through year among the assessed and proposed tax_liabilities for year through year the service has no record of providing such notice nor of any request from a b for such information prior to date i in making the credits from year through year to year and year the service correctly allowed no overpayment interest under sec_6611 the service erred however in failing to abate interest for year and year as required by sec_6601 that had accrued from the due dates of the year through year returns when the overpayments arose through date f thus a portion of the year through year overpayments was used to satisfy an excessive assessed underpayment of interest on about date i while the parties were preparing settlement documents in the current tax_court case a b first notified the service that the interest on the deficiencies for year and year was not properly adjusted when the overpayments from year through year were credited against them on date h date i is more than two years after date h the service pursuant to a b’s request partially abated the restricted interest on a b accounts for year and year on date j creating credit balances for those years the abatements were based upon the service’s agreement that the restricted interest for year and year should have been recomputed and reduced based upon the crediting of the year through year overpayments against the year and year deficiencies a b now assert that they are entitled to a refund of such overpaid restricted interest for year and year or that they are entitled to a refund of the portion of the year through year overpayments that was improperly credited to the excessive year and year interest assessments they have requested that the overpayments for those years be applied to their tax_liability for the docketed year the amounts of the overpayments for year and year are not in issue law and analysi sec_1 whether the portion of a tax overpayment that has been credited against the outstanding assessed liability for another tax_year may be refunded to or credited to another liability of a taxpayer if the taxpayer failed to file a timely claim_for_refund of the assessed liability against which the initial overpayment was credited a the service properly credited the overpayments against a b’s tax_liabilities for year and year the service is authorized to refund overpayments of tax to taxpayers under sec_6402 the regulations under sec_6402 at sec_301_6402-2 instruct taxpayers to file claims for refund if they determine that the tax for a particular period has been overpaid in lieu of actually refunding such overpayments to a taxpayer sec_6402 allows the service to credit an overpayment against existing liabilities when it provides in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c or d refund any balance to such person no credit or refund of an overpayment can be made however after the expiration of the statute_of_limitations on refunds unless before the expiration of the statutory period the taxpayer files a claim_for_refund with the service sec_6511 a b filed timely claims for refund of tax overpayments for the year through year these claims were allowed as of date e as a b’s overpayments for year through year were allowed the service was authorized to credit those overpayments against any outstanding liabilities of a b before refunding the balance to a b as anticipated by a b the service credited a portion of those payments to the outstanding tax and interest assessed on date d following the settlement of the tax_court case for year and year accordingly as reflected in the transcript of accounts for year and year the year through sec_6402 d and e also require the service to reduce the amount of any overpayment that may be refunded or credited to a future liability by the amount of any past-due_support any legally enforceable debt to a federal_agency or any past due legally enforceable state tax_liability owed by that person to the best of our knowledge those provisions are not relevant in this case year overpayments were applied on date h against and completely paid the assessed tax and interest for year and year the balance of the overpayments from year and year were similarly applied at the direction of a b as advance_payments of tax for year b the service erred in not abating a portion of the assessed underpayment interest for year and year when the credits were made but properly and timely assessed both tax and interest when an overpayment is credited against another tax_liability sec_6611 provides that interest is to be allowed and paid on the overpayment from the date of the overpayment to the due_date of the amount against which the credit is taken the taxes for year and year were due respectively as of date k for the years following year and year and the overpayments for year year and year arose as of date k for the years following year year and year respectively because the due dates for year and year preceded the dates on which the overpayments arose there was no period on which overpayment interest was allowable in contrast sec_6611 allows interest on refunds from the date the overpayment arises until a date preceding the date of a refund check by no more than days a b would have been entitled to overpayment interest if their year through year overpayments had been refunded to them rather than credited against the year and year liabilities as of date f the service had correctly assessed the underpayment interest owed by a b on the tax underpayment for year and year sec_6601 provides that interest on an underpayment_of_tax that is not paid on or before the last date prescribed for payment accrues from the prescribed payment_date until the date on which the tax is paid sec_6601 provides that the interest on any tax- shall be assessed collected and paid in the same manner as taxes any reference in this title except deficiency procedures to any_tax imposed by this title shall be deemed to refer to interest imposed by this section on such tax interest on a tax may be assessed and collected at any time during the period within which the tax to which such interest relates may be collected sec_6601 since neither a b’s tax for year and year nor the accrued interest on such tax had been paid as of date f both the tax and the underpayment interest were properly assessed tax_liabilities for those years to parallel sec_6611 however sec_6601 provides that i f any portion of a tax is satisfied by credit of an overpayment then no interest shall be imposed under this section on the portion of the tax so satisfied for any period during which if the credit had not been made interest would have been allowable with respect to such overpayment under this provision when the service credited the year through year overpayments against the year and year tax_liabilities the assessed underpayment interest for year and year should have been reduced by the amount that had accrued during the period when overpayment interest was not allowed on the year through year overpayments thus since overpayment interest was not allowed after the due dates of the year through year returns accrual of underpayment interest for year and year should have stopped as of the due dates of the year through year taxes from which the year and year underpayments were paid the service erred in not making those abatements when the credits were processed c the tax overpayments attributable to the service error exist in year and year and are subject_to a refund claim for those years not to correction through other actions for year through year it has been long established that the crediting of an overpayment_of_tax from one year against an underpayment_of_tax for another year constitutes a payment of tax as effectively as a payment of the underpaid tax in cash 302_us_56 282_us_468 98_f2d_880 3d cir inasmuch as the amount of the credit is transferred from the overpaid account as full or partial payment of the underpaid account the credited amount ceases to be a payment in the first account and can no longer be an overpayment in the overpaid account in this case the tax_liabilities for year through year were no longer overpaid once the service credited the overpayments in those accounts to the assessed underpayments for year and year and at a b’s request as advance_payments of a b’s liability for year once an overpayment has been credited in payment of another tax_liability the proper remedy for contesting the validity and legality of the tax against which the overpayment has been credited lies in a timely claim_for_refund of the tax paid_by means of the credit sec_301_6402-2 see 33_fedclaims_600 as relevant herein the claim must be filed within two years from the date on which the tax was paid sec_6511 for purposes of claiming a refund the payment of a tax_deficiency for one year is made when the overpayment from another year is actually credited to the deficiency year see 613_f2d_518 ndollar_figure 5th cir 33_fedclaims_600 bazargani v united_states ustc big_number e d pa revrul_56_506 1956_2_cb_959 it is undisputed that a b did not make a timely refund claim for year or year informal or otherwise within two years from date h when the credits from year through year to year and year were authorized relying upon the sec_6601 prescription that references to tax also refer to underpayment interest on such tax the united_states court of federal claims has held that a taxpayer is required to follow the refund procedures for taxes with respect to claims for refund of deficiency_interest before any suit can be filed to recover deficiency_interest deficiency_interest has been so closely braided to principal that it has been deemed an integral part of the tax 454_f2d_1379 ct_cl a b argue that sec_6402 by requiring the service to refund the balance of any overpayment to a taxpayer after crediting the overpayment against any_tax liabilities mandates that the service correct any error in the application of the overpayment to the year and year tax_liabilities by allowing a refund of amounts that were allegedly improperly applied to the year and year from year through year based upon the original claim_for_refund for year through year a b’s argument disregards the fact that the overpayments were properly applied to the tax_liabilities that had been assessed albeit in an erroneous amounts for year and year and as advance_payment for year as of those applications there were no longer any overpayments in the accounts for year through year that were subject_to refund a b assert that they may file suit under u s c and within six years of the date on which the overpayments were scheduled to compel the service to issue the refunds when the common_law concept of account_stated is used in tax cases an account is stated when the government stipulates or agrees that a taxpayer is due a refund 283_us_258 a b further contend that they could file a mandamus action under title of the united_states_code to compel the service to pay the portion of the year through year overpayments not properly applied to a bs’ actual year and year deficiencies citing estate of michael v lullo a f t r 2d 4th cir in re 860_f2d_135 4th cir and 581_f2d_1249 7th cir as each of these case notes a mandamus action can only be successful if the government is clearly in error and no other relief is available a b did have other relief available a claim_for_refund which they failed to pursue see also culpepper-smith v united_states ustc big_number e d pa and cases cited therein injunctions can only prevent the making of an illegal assessment not require the refund of taxes that have been applied to a tax_deficiency an account_stated arises when the government and the taxpayer agree that the taxpayer has overpaid taxes for a given period accord has been reached as to the amount of the overpayment and the government has proposed and the taxpayer has agreed that a refund of the stated amount will be made and accepted to close the account junghans becker federal tax litigation civil practice and procedure 2d ed the taxpayer then has six years to file suit for recovery_of the stated amounts that are not paid from the account an account_stated becomes an account settled however when the government pays the amount stated to be due to the taxpayer and the taxpayer accepts the payment without objection 73_f2d_214 8th cir aff’g 4_fsupp_398 d minn 6_fsupp_438 ct_cl for comparison see stea291_us_54 government’s submission of account and taxpayer’s payment of balance due without protest creates account settled 10_fsupp_148 ct_cl modifying 6_fsupp_574 ct_cl suit on tax_refund was barred as account settled once an account is settled there are no grounds for recovering additional_amounts from the account to the extent that a b and the service may have created an account_stated when they exchanged correspondence to settle the amount of the overpayments for year through year that account became settled when the service with the consent and agreement of a b applied the overpayments as credits to the liabilities for year and year and as an advance_payment for year a b accepted the actions of the service based upon several years of inaction on their part with your assistance we have found several cases that favor a b’s argument in close v united_states cl_ct ct cls the service moved to dismiss a claim_for_refund of an income_tax payment reported on the taxpayers’ tax_year that had been credited to an assessed tax_liability for because the government stated that the unpaid tax_liability had been assessed but did not reveal the authority for the assessment or the manner in which it was made the court held that it could dismiss the taxpayers’ claim because based on the motion the court was not convinced that a liability existed when the credit was made based upon the limited facts the case was remanded for trial in lyons v united_states ustc big_number s d iowa a district_court allowed the taxpayer to pursue a claim for recovery_of overpayment interest for that the service had credited against a disputed liability for underpayment interest on a tax_liability for overriding the service’s argument that the overpayment interest had been paid to the taxpayer when it was credited the court held that a credit against a disputed liability is not a payment for purposes of sec_6611 the court relied upon the fact that the taxpayer was seeking overpayment interest not a refund of tax or underpayment interest that would be subject_to the administrative refund claim process and the shorter limitations_period other cases however support the conclusion that the taxpayer must file a timely claim_for_refund for the tax_year in which the credit was applied in 33_fedclaims_600 the service credited the tax overpayment reported on the taxpayer’s return in payment of a tax_deficiency the only notice the taxpayer received that the credit had been made was a tax_year refund check for less than the anticipated amount in the two years after the credit was made the taxpayer requested a refund for and the service audited the return but none of the ongoing correspondence was found to be an adequate refund claim for the tax_year citing close supra the united_states court of federal claims held to interpret the tax code as not obliging the irs to notify a taxpayer when the irs credits an overpayment against a prior tax_year liability would not leave a taxpayer in the dark while the two-year statutory period in sec_6511 runs a formal notice_of_deficiency and periodic assessment serve to place the taxpayer on notice that the irs considers the taxpayer in arrears as to his or her income_tax_liability citation omitted having received such notice if the taxpayer later requests a refund of an overpayment for a subsequent tax_year and the irs does not provide the refund the taxpayer reasonably should suspect that the irs may have credited the overpayment against the taxpayer’s pre-existing tax obligation or at the very least the taxpayer reasonably should be expected to inquire as to the reason why the irs did not send the requested refund more recently in culpepper-smith v united_states ustc big_number e d pa the court dismissed a taxpayer’s suit seeking injunctive relief and a refund of overpayments credited against unpaid liabilities although the government had conceded that the assessment underlying the unpaid liabilities was illegal because no notice_of_deficiency had been issued in that case despite the government’s admitted error the court upheld the government’s position that overpayments of tax lost their character as overpayments of tax when they were applied to another tax_liability under sec_6402 and that the only remedy was a timely refund claim for the taxes to which the overpayment was credited similarly in tucker v united_states cl_ct cls ct the court distinguished its prior ruling in close when it held that the government could offset an unpaid income_tax deficiency for another year against a refund due the taxpayer because it was clear that the taxpayer was liable for taxes for the other year cf smith v united_states ustc big_number e d pa there is no valid claim_for_refund for a tax_year if overpayment has been applied to satisfy deficiency for another tax_year daugherty v united_states u s t c cl_ct service authorized to credit individual’s overpayment from one year to another year with joint liability united_states v teti ustc d conn service could determine a deficiency for a tax_year even if it had previously credited overpayments for that year to another tax_year and could not be compelled by the taxpayer to have the credited payments returned to the first year finally we investigated the possibility that the government might reverse the crediting of the excess overpayments from year through year to year through year so as to allow a b to have the payments refunded or credited to another tax_year in 121_f2d_655 7th cir the service after allowing a claim_for_refund for and crediting the overpayment against a tax_liability for determined that it had erred in allowing the claim the service then disallowed the claim and reversed the credit to move the funds back to the tax_year leaving a deficiency for the seventh circuit held that the service had the power to correct its errors in moving funds between accounts as long as the limitations_period was open but that good sense commands that the correction of errors be barred after the expiration of the period of limitations relative to assessments and collections since a refund_or_credit of the petitioners' overpayments for year and year is barred by the statute_of_limitations the second issue is moot as to overpayments in those years computation of the tax_liability for year should take into account the portion of the year and year overpayments that were credited as advance_payments to year after the tax_court petition was filed because any_action with respect to them is barred by the limitations_period on assessments and refund claims the service cannot take the incorrect assessment and payment of deficiency_interest for year and year into account in computing deficiencies or overpayments for year the amounts credited to year however from year and year should be treated as advance_payments made by a b after the notice_of_deficiency was issued see revproc_84_58 1984_2_cb_501 as such they should be taken into account in determining the amount of tax still due from a b or the amount of any overpayment to be refunded to a b the deficiency to be assessed based upon the notice_of_deficiency is determined without regard to such payments however see ccdm exhibit and exhibit form c for how to draft decisions covering payments of tax made after the issuance of the notice_of_deficiency case development hazards and other considerations if you have any further questions please call
